DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on September 13, 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II do not lack unity of invention.  This is not found persuasive because even though the inventions of these groups require the technical feature of “a guiding ancillary device, at least two bone surface images, a working zone, and at least one guide means,” as per page 3 of the traversal, this technical feature is not a special technical feature as it does not make a contribution over the prior art. 
First, Group I does not recite “at least two bone surface images” but merely “at least two bone surfaces”. Second, the “working zone” refers to a portion of a human bone which cannot be positively claimed in an apparatus claim, which leaves “a guiding ancillary device and at least one guide means which does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-22 are hereby withdrawn. Claims 1-18 remain under consideration in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guiding ancillary device having at least two ancillary parts and a connection means for joining them (claims 3-7), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 1-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The phrase “said bearing surface delimiting a working zone on said bone surface when it is in contact with said bone surface” clearly recites the device in combination with the human, here, bones.  Examiner suggests providing an amendment clarifying that e.g., “said bearing surface adapted to delimit a working zone on said bone surface when it is in contact with said bone surface” (emphasis added).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “at least one error-proofing means” (claim 6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 8, 13, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "each part of said ancillary device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As best understood, claim 8 should depend from claim 3; Examiner evaluated the claim in accordance with this assumption.
Claim 13 recites the limitation "each guide means”. There is insufficient antecedent basis for this limitation in the claim. Examiner evaluated the claim as reciting “the at least one guide means”.
Claim 14 recites the limitation "each hollow elongate member”. There is insufficient antecedent basis for this limitation in the claim. As best understood, claim 14 should depend from claim 12 and recite “the hollow elongate member”; Examiner evaluated the claim in accordance with this assumption.

Claim 16 recites the limitation "the working axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner evaluated the claim as reciting “a working axis”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uthgenannt et al. (US 2015/0051602), hereinafter “Uthgenannt”.
Regarding claim 1, Uthgenannt discloses a guiding ancillary device (10) intended to cooperate with at least two bone surfaces (212, 214, 216), characterized in that it comprises:  5for each bone surface, a bearing surface (90, 70, 38) intended to match at least partially a portion of the corresponding bone surface (FIG. 5); said bearing surface adapted to delimit a working zone (portion of bone through guides 22, 24, 54, 56) on said bone surface when it is in contact with said bone surface; said bearing surfaces being configured to maintain said ancillary 10device in position on the corresponding bone surfaces (via engagement members e.g., 38), and at least one guide means (22, 24, 54, 56) adapted to receive at least one medical device, said at least one guide means guiding the medical device to said working zone on the corresponding bone surface (FIG. 5).  

Regarding claim 4, Uthgenannt discloses the guiding ancillary device as claimed in claim 3, characterized in that the ancillary device comprises at least one connection means (82, 92) allowing said at least two ancillary parts to be joined together.  
Regarding claim 5, Uthgenannt discloses the guiding ancillary device as claimed in claim 3, characterized in that each ancillary part has a female connection portion and/or a male connection portion (82, 92).
Regarding claim 6, Uthgenannt discloses the guiding ancillary device as claimed in claim 5, characterized in that said ancillary parts comprise, for each male or female connection zone, at least one error-proofing means (42) for preventing the connection of ancillary parts that are not intended to be immediately adjacent when the ancillary 10device is assembled.  
Regarding claim 7, Uthgenannt discloses the guiding ancillary device as claimed in claim 3 characterized in that said ancillary parts are configured to define at least two axes for guiding one or more different medical devices when they are connected to each other (FIG. 5).  
Regarding claim 8, Uthgenannt discloses the guiding ancillary device as claimed in claim 3, characterized in that each part of said ancillary device comprises, for each bone surface, a bearing surface (90, 70, 38) intended to match at least partially a portion of said corresponding bone surface, said bearing surface delimiting a working zone 20on said bone surface, each part comprising at least two guide means (22 24, 54, 56), said at least two guide means defining distinct working axes for guiding the movement of at least one medical device along said working axes on the corresponding bone surface (FIG. 5).  

Regarding claim 11, Uthgenannt discloses the guiding ancillary device as claimed in claim 1, characterized in 5that said guide means or at least one of said guide means is configured to define an abutment (30) for the movement of said corresponding guiding device.  
Regarding claim 12, Uthgenannt discloses the ancillary device as claimed in claim 1, characterized in that the at least one guide means is a hollow elongate member (FIGS. 3-4)
Regarding claim 13, Uthgenannt discloses the ancillary device as claimed in claim 1, characterized in that the at least one guide means is a tubular member, the tubular member has a lumen (at 40, FIG. 4) defining 15a longitudinal axis for the movement of at least one medical device along said axis (FIGS. 3-4).  
Regarding claim 14, Uthgenannt discloses the ancillary device as claimed in claim 12, characterized in that the hollow elongate member has a channel for the passage of at least one 20medical device through said corresponding hollow elongate member (FIG. 5), the inner wall of said hollow elongate member delimiting said channel defining a displacement surface of said medical device against at least part of which said medical device is intended to be moved in order to delimit the excursion of said medical device in said working zone of said corresponding bone 25surface (FIG. 5).  
Regarding claim 15, Uthgenannt discloses the ancillary device as claimed in claim 1, characterized in that the ancillary device comprises at least two guide means (22, 24).  
30 Regarding claim 16, Uthgenannt discloses the ancillary device as claimed in claim 13, characterized in that the tubular member comprises a longitudinal axis, this longitudinal axis is34Substitute SpecificationUnder 37 CFR § 1.125Clean Version coincident with a working axis, the working axis of said tubular member being directed along an axis tangent or substantially tangent at a point of the working zone (FIG. 5).  

Regarding claim 18, Uthgenannt discloses the guiding ancillary device as claimed in claim 1, characterized in 10that at least one of the guide means is configured in such a way as to direct the medical device into a part of at least one of the working zones that is separated from a sensitive zone (FIG. 5).
Claim(s) 1, 2, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catanzarite et al. (US 2012/0277751), hereinafter “Catanzarite”.
Regarding claim 1, Catanzarite discloses a guiding ancillary device (100) intended to cooperate with at least two bone surfaces (upper and distal surfaces of 80), characterized in that it comprises:  5for each bone surface, a bearing surface (bone-facing surface at upper and distal portions) intended to match at least partially a portion of the corresponding bone surface (¶28); said bearing surface adapted to delimit a working zone (portion of bone through guides 108, 112) on said bone surface when it is in contact with said bone surface; said bearing surfaces being configured to maintain said ancillary 10device in position on the corresponding bone surfaces (“pinned” ¶35), and at least one guide means (108, 112) capable to receive at least one medical device, said at least one guide means guiding the medical device to said working zone on the corresponding bone surface (“drilled “ ¶34).  
15 Regarding claim 2, Catanzarite discloses the guiding ancillary device as claimed in claim 1, characterized in that the guiding ancillary device is in one piece (FIG. 1).  
25 Regarding claim 9, Catanzarite discloses the guiding ancillary device as claimed in claim 1, characterized in that each bearing surface is an impression (¶28) of the portion of the bone surface that it is intended to match, said bone surface being chosen from among the bone surface of the distal end of the femur and of the proximal end of the tibia, the bone surface of the lumbar and cervical vertebrae, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775